 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ELIZABETH HYLTON,                                No. 2:19-CV-0479-KJM-DMC
12                       Plaintiff,
13           v.                                        ORDER
14    UNITED STATES OF AMERICA, et al.,
15                       Defendants.
16

17                  Plaintiff, who is proceeding with retained counsel, brings this civil. Pending

18   before the court is defendant’s motion to dismiss (ECF No. 16), set for hearing before the District

19   Judge on July 12, 2019. On the court’s own motion, the scheduling conference set for hearing

20   before the undersigned on July 12, 2019, is vacated pending the District Judge’s resolution of

21   defendant’s motion.

22                  IT IS SO ORDERED.

23

24   Dated: June 18, 2019
                                                           ____________________________________
25                                                         DENNIS M. COTA
26                                                         UNITED STATES MAGISTRATE JUDGE

27

28
                                                       1
